Citation Nr: 0302315	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability pension in the amount of $10,719.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 



INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1947. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Committee on Waivers 
and Compromises (Committee) of the VA Regional Office (RO) in 
Atlanta. 


FINDINGS OF FACT

1.  From July 1, 1997 to June 30, 2001, the veteran was 
overpaid a total of $10,719 of VA disability pension 
benefits. 

2.  The veteran's conduct in connection with the overpayment 
of VA disability pension benefits did not involve the intent 
to deceive VA into continuing pension benefits for his spouse 
nor did he misrepresent his marital status. 

3.  The veteran's conduct in connection with the overpayment 
of VA disability pension benefits was not undertaken with 
intent to seek an unfair advantage with knowledge of the 
likely consequences. 


CONCLUSION OF LAW

Waiver of recovery of overpayment of VA disability pension 
benefits in the amount of $10.719 is not precluded by fraud, 
misrepresentation or bad faith.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b)(2) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The United States Court of Appeals for Veterans Claims has 
held that the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply to an appeal, such as this 
one, because the statutory right to request waiver of 
recovery of an overpayment within chapter 53 of title 38 of 
the United Stated Code, specifically, 38 U.S.C.A. § 5302, 
contains its own notice provisions.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  

The record shows that, in the May 2002 Statement of the Case, 
the Committee provided the veteran notice of the pertinent 
provisions of 38 U.S.C.A. § 5302. 

Factual and Procedural Background 

The record shows that the RO granted the veteran VA 
disability pension benefits beginning in 1980. Attached to 
the award document was notification that he was to 
immediately report to VA any change in income, net worth, 
marital or dependency status.

In order to continue to receive pension benefits for the 
years 1984 to 1993, the veteran filed a VA Eligibility 
Verification Report (EVR) indicating he was not married.  In 
August 1994, he submitted a VA Form 21-686c, Declaration of 
Status of Dependents, and a copy of his marriage certificate 
showing that he married in June 1994.  Also in August 1994, 
he submitted a EVR showing that he was married and living 
with his spouse.  The RO then adjusted the veteran's pension 
benefits to include payment for his spouse, effective from 
July 1994. 

In April 1996, the veteran's spouse requested apportionment 
of the veteran's pension benefits.  In a document attached to 
a November 1996 statement, she indicated that the veteran was 
living away from her and he was to stay away from her. 

In October 1996, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, indicating that he was 
separated from his spouse and they were not living together.  
He informed VA:  "Do not want to claim wife as I am filing 
for divorce.  I will send divorce copy as soon as I receive 
it."  In November 1996, he also informed VA that he had 
filed for divorce and he would send the papers as soon as he 
received them. 

In a January 1997 decision, the RO denied the spouse's 
request for apportionment.  The RO described her as the 
estranged wife of the veteran. 

There is no record of EVRs for the years 1995 to 2000.  In 
January 2001, the veteran filed an EVR, indicating he was not 
married and his marriage had ended in 1995.  

In April 2001, the RO proposed to reduce the veteran's 
pension benefits in light of his divorce.  He was advised 
that his present rate of pension would continue for 60 days 
following the date of the notice and he had 60 days to submit 
evidence showing why the proposed action should not be taken.  
He was informed of the potential overpayment, of his right to 
a hearing and representation and of his procedural and 
appellate rights.  He was given a toll free number to call if 
he had any questions.  

In response to the proposed reduction of pension benefits, in 
April 2001, the veteran submitted a copy of his divorce 
decree and order, dated in June 1997, and a financial status 
report.  He stated that, due to expenses, he requested a 
waiver of any debt he owed VA.  He also stated that his 
lawyer notified VA of his divorce.

In June 2001, the RO informed the veteran that the reduction 
in pension benefits was effective from July 1, 1997, on the 
basis of his divorce. 

In its June 2001 decision on the request for waiver, the 
Committee stated that there was no record of notification 
from the veteran prior to 2001 or his attorney.  The 
Committee found that, as a result of the retroactive 
reduction, an overpayment of pension benefits was created in 
the amount of $10,719.00, and as the veteran did not report 
his divorce in 1997 until 2001 and as he continued to receive 
additional benefits for his spouse after the divorce, when he 
knew or should have known he was not entitled to such 
benefits, his conduct constituted bad faith.  The Committee 
then concluded that a showing of bad faith was a statutory 
bar for granting a waiver and denied the request.  

The veteran then perfected the appeal of the Committee's 
decision to the Board. 

In June 2002, the veteran withdrew his request for a hearing 
before the Board. 

Legal Criteria 

The recovery of any payment or collection of any indebtedness 
may not be waived if there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c).  

As for bad faith, a debtor's conduct is defined as "bad 
faith" if the conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b)(2). 

The regulatory scheme, governing the reporting of changes 
affecting an individual's continued entitlement to pension 
benefits, provide that: 

A veteran who is receiving pension must notify VA of any 
material change or expected change in marital status 
that would affect entitlement to receive, or the rate 
of, the benefit being paid.  The notice must be made 
when the recipient acquires knowledge that his marital 
status changes.  38 C.F.R. § 3.660(a)(1).  

For purposes of reducing or discontinuing pension 
benefits, a statement by a claimant setting forth the 
month and year of the change of status which would 
result in a reduction or discontinuance of benefits to 
that person will be accepted to establish the change in 
status, in the absence of contradictory information.  38 
C.F.R. § 3.213(a). 

When requested by VA, individuals to whom benefits are 
being paid are required to certify that the eligibility 
factors establishing entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  Where 
the EVR shows a change in marital status, the award will 
be adjusted.  38 C.F.R. § 3.661(a)(1). 

Analysis 

In this case, the overpayment was created when the veteran 
reported his divorce to VA in 2001, when the divorce decree 
and order were entered in 1997, and he continued to receive 
additional benefits for his spouse after the divorce.  
Following the regulatory guidelines, the RO notified the 
veteran of the proposal to reduce his pension benefits in 
light of his divorce and the time limit for submitting 
evidence to show that the benefit should be continued.  As no 
additional evidence was received, final adverse action, 
reducing the rate of pension was taken, effective from July 
1, 1997, to June 30, 2001, resulting in an overpayment of 
$10,719.00.  38 C.F.R § 3.105(h) (reduction on the basis of 
change in status); 38 C.F.R. § 3.501(d)(2) (effective date 
for reduction on the basis of divorce). 

Since the veteran did not dispute the creation of the debt or 
the amount of the overpayment, the validity of the 
overpayment was not adjudicated by the Committee and that 
issue is not before the Board for appellate review.

Although the Committee did not specifically analyze the 
elements of fraud and misrepresentation in considering 38 
U.S.C.A. § 5302(c) (barring waiver of recovery of any 
indebtedness where there is an indication of fraud, 
misrepresentation, or bad faith), the Board may make findings 
favorable to the veteran relating to the claim without 
referring to the matter to the Committee since such action is 
not barred by statutes or regulations and does not prejudice 
the interests of the veteran.  Bernard v Brown, 4 Vet. App. 
384, 392-94 (1993).

In this case, the Board finds no evidence of fraud, that is, 
that the veteran did not intentionally deceive or mislead VA 
into continuing pensions benefits for his spouse.  And there 
is no evidence of misrepresentation of a material fact, 
concerning his marital status. 

As for bad faith, the veteran notified VA in October 1996 
that he was separated from his spouse and that they were not 
living together.  He indicated that he was filing for divorce 
and that he did not want to claim his wife as a dependent.  A 
month later, he again informed VA of his filing for divorce.  
VA subsequently acknowledged that the veteran and his wife 
were estranged in denying the spouse's  claim for 
apportionment. 

Up to this point, the veteran had not conducted himself with 
an intent to seek an unfair advantage over the VA.  He in 
fact did notify VA of a change in marital status, that is, 
from married and living with spouse to married, not living 
with spouse, but estranged [a change in marital status as 
shown on the standard EVR form].  He also notified VA of the 
expected change in marital status, an impending divorce.  
This was wholly consistent with 38 C.F.R. § 3.660(a)(1) (A 
veteran is to notify VA of any material change or expected 
change in marital status, when the recipient acquires 
knowledge that his marital status changes.). 

The remaining question is whether the veteran's conduct after 
his divorce in 1997 and until he filed the  EVR in 2001 
constituted bad faith.  The RO has determined that since the 
veteran did not immediately notify VA of his divorce in 1997 
his conduct constituted bad faith.  The Board disagrees.  

Notwithstanding that the veteran was on notice to report a 
change in marital status, VA had actually notice of a change 
in martial status and a pending divorce in 1996, and, 
inexplicably, VA did not request verification of his marital 
status after he filed a change in dependency status in 1996.  
Surely, if VA had requested that the veteran file a EVR after 
1997, he had a duty to report the change in marital status in 
the EVR.  38 C.F.R. § 3.661(a)(1).  In other words, VA did 
not request verification of the veteran's marital status 
after VA had information provided by the veteran in 1996 that 
his marital status had changed and it was expected to change 
again.  While, this did not excuse the veteran from 
submitting notification of the divorce, it does tend to 
support his claim that he had no intention of seeking 
benefits for which he had no entitlement.

Because the veteran did not report his divorce until 2001, 
there may be an element of fault in creating the debt; 
however, fault does not rise to the level of bad faith in the 
absence of affirmative evidence of the veterans' intent to 
seek an unfair advantage while participating in VA's 
disability pension program. 


ORDER

Waiver of an overpayment of VA improved pension benefits in 
the amount of $10,719 is not precluded by fraud, 
misrepresentation or bad faith.


REMAND

In light of the Board's decision, the standard of equity and 
good conscience is for application.  Since the RO has not 
adjudicated the claim under this standard, the case is 
remanded for the following action. 

1.  The veteran should be provided the 
opportunity to submit an up-to-date 
Financial Status Report or other evidence 
of financial hardship. 

2.  After the veteran has been given the 
opportunity to submit additional 
evidence, the Committee should review the 
record and apply the standard of equity 
and good conscience to the request for 
waiver of the overpayment.  If the waiver 
is denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration. The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the appellant's claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. SYMANSKI 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



